250 F.2d 584
Horace COX, Plaintiff-Appellant,v.GIACOMO COSTA SU ANDREA S.A. and J. H. Winchester Company,Defendants.Pokorny, Schrenzel & Pokorny, Appellees.
No. 154, Docket 24808.
United States Court of Appeals Second Circuit.
Argued Jan. 16, 1958.Decided Jan. 16, 1958.

Appeal from the United States District Court for the Eastern District of New York; Robert A. Inch, Judge.
Lebovici & Safir, New York City (Harold D. Safir, New York City, of counsel), for plaintiff-appellant.
Pokorny, Schrenzel & Pokorny, Brooklyn, N.Y.  (Ralph Stout and Charles Pokorny, Brooklyn, N.Y., of counsel, for appellees.
Before MEDINA and MOORE, Circuit Judges, and GALSTON, District Judge.
PER CURIAM.


1
Order reversed in open court and action remanded for a hearing for the purpose of determining the disputed facts and making an assessment as to the proper fee.